DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GARRY COLEMAN,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2085

                              [April 8, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John Joseph Murphy,
Judge; L.T. Case Nos. 08-04490-CF-10A, 08-23408-CF-10A, 08-23775-
CF-10A, 09-00472-CF-10A, 09-03312-CF-10A, 09-03313-CF-10A, 09-
03314-CF-10A and 11-13307-CF-10A.

  Garry Coleman, Okeechobee, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.